DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 9, 23-26, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli et al. (U.S. Patent No. 5,507,406) in view of Guillin (U.S. Design Patent No. 336,850) and Brilliant et al. (U.S. Patent No. 5,897,011).
Urciuoli discloses a plastic, tamper-resistant/evident container (Abstract) comprising: a circular cover portion (50) including a horizontally extending peripheral flange (253); a base portion (10) including an upper peripheral rim (222, 2212, 217) defining an upper surface (at 222); and wherein, when the container is closed, the horizontally extending peripheral flange of the cover portion abuts the upper surface of 
Urciuoli fails to teach wherein the container is transparent and one piece, a tamper-evident hinge joining the cover portion with the base portion, the hinge including a frangible section, wherein the hinge extends from a lower edge of the skirt to the cover portion, wherein the cover portion, the base portion, the hinge and the skirt are thermoformed from a single sheet of material, wherein the frangible section includes at 
Guillen teaches that it is known in the art to manufacture a container in once piece with a hinge (Figs. 1, 2). Brilliant teaches that it is known in the art to manufacture a container that is one-piece and transparent (col. 2, lines 32-33), a tamper-evident hinge (26) joining the cover portion with the base portion, the hinge including a frangible section (54), wherein the hinge extends from a lower edge of the skirt to the cover portion (Fig. 3), wherein the cover portion, the base portion, the hinge and the skirt are thermoformed from a single sheet of material (Claim 8), wherein the frangible section includes at least one line of weakness (col. 2, lines 18-20), wherein the frangible section includes at least one score line.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a hinge, as taught by Guillen and Brilliant, so that the lid and base could be initially maintained together and so that the components could be molded together. In the modified container access to the container would be deterred without severing the frangible section of the hinge since the majority of the lid is located within the container.
Regarding claims 8 and 27, the modified container of Urciuoli teaches wherein a skirt depends downwardly from the upper peripheral rim of the base portion, wherein the hinge extends from a lower edge of the skirt to the cover portion (Brilliant, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the skirt and hinge with the same dimensional height, since Brilliant shows this relationship in the drawings and since such a modification would .

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli  as modified above in view of Adams et al. (U.S. Patent No. 5,040,695).
Urciuoli fails to teach two parallel score lines,
Adams teaches that it is known in the art to manufacture a container with a tamper-evident hinge, the hinge including a frangible section (18, 19, 20), wherein there are parallel frangible sections (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Urciuoli with the hinge taught by Adams, so that a user could completely remove the cover from the base and such a modification would be a simple substitution one known element for another to achieve the same result. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli as modified above in view of Terauds (U.S. Patent No. 4,535,889).
Urciuoli fails to teach vents.
Terauds teaches that vents (102) can be placed on a container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Urciuoli with vents, as taught by Terauds, in order to allow air to enter and exit the container.

Claims 11-20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli as modified above in view of Hayes et al. (U.S. Patent No. 5,979,687).
Urciuoli teaches all the claimed limitations as shown above but fails to teach the claimed lock.
Hayes teaches that it is known in the art to manufacture a container with a lock (30a, 30b) for maintaining the outwardly extending peripheral flange of the cover portion adjacent to the upper peripheral rim of the base portion when the container is closed, wherein the lock in non-permanent and facilitates the reattachment of the cover portion with the base portion, wherein the lock is defined on a side of the container opposite the hinge (Fig. 3), wherein the lock includes corresponding male and female engaging members (Fig. 9b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Urciuoli with a lock, in order to ensure the container remains in a closed arrangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have switched the locations of the male and female engaging members, sine the lock would function the same with either arrangement and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli as modified above in view of Hayes.
Urciuoli teaches wherein a skirt depends downwardly from the upper peripheral rim of the base portion, wherein the hinge extends from a lower edge of the skirt to the cover portion (Brilliant, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the skirt and hinge with the same dimensional height, since Brilliant shows this relationship in the drawings and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in the modified rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733